Dismissed and Memorandum Opinion filed August 30, 2007







 
Dismissed
and Memorandum Opinion filed August 30, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01066-CR
____________
 
AMIT SURYAKANT MEHTA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
400th District Court
Fort Bend County, Texas
Trial Court Cause No.
40,721
 

 
M E M O R A N D U M   O P I N I O N
A
written motion to dismiss the appeal, personally signed by appellant, has been
filed with this Court.  See Tex.
R. App. P. 42.2.  Because this Court has not delivered an opinion, we
grant appellant=s request.
Accordingly,
we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM




Judgment rendered and Memorandum
Opinion filed August 30, 2007.
Panel consists of Chief Justice
Hedges and Justices Anderson and Seymore.
Do not publish C Tex.
R. App. P. 47.2(b).